Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref No. 15 (referenced in multiple locations of Specification, e.g. Para 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“correction unit 24” appears numerous times beginning in Para 37 and used thereafter.  The “correction unit” is introduced as “204” in Para 26 which is what appears in the Figures and therefore it appears as though the references to “correction unit 24” should be --correction unit 204--;
“formula (10)” in Para 45 should be --formula (4)--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
“fuel fed to a gas turbine” in line 3 should be --a fuel fed to a gas turbine-- (“the fuel” is referenced in line 9 of claim 1);
“air fed to the gas turbine” in line 5 should be --an air fed to the gas turbine-- (“the air” is referenced in line 9 of claim 1);
“a measurement value” in line 5 should be --a second measurement value--.
Claim 2 is objected to because “a turbine inlet temperature” in line 6 should be --the turbine inlet temperature--.
Claim 6 is objected to because “humidity of air” in line 4 should be --humidity of the air--.
Claim 8 is objected to because of the following informalities:
“an air temperature at the casing” in line 3 should be --the air temperature at the casing--.
“a measurement value” in line 3 should be --a third 
Claim 10 is objected to because of the following informalities:
“fuel fed to a gas turbine” in line 3 should be --a fuel fed to a gas turbine-- (“the fuel” is referenced in line 9 of claim 10);
“air fed to the gas turbine” in line 5 should be --an air fed to the gas turbine-- (“the air” is referenced in line 9 of claim 10);
“a measurement value” in lines 5-6 should be --a second measurement value--.
Claim 11 is objected to because of the following informalities:
“there in” in line 2 should be --therein--;
“fuel fed to a gas turbine” in lines 4-5 should be --a fuel fed to a gas turbine-- (“the fuel” is referenced in line 11 of claim 11);
“air fed to the gas turbine” in line 6 should be --an air fed to the gas turbine-- (“the air” is referenced in line 11 of claim 11);
“a measurement value” in line 7 should be --a second measurement value--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas turbine control device
“a fuel flow rate calculation unit” in claim 1 -- “fuel flow rate calculation unit 201” (see Para 26; Figs. 2 and 4);
“an air flow rate calculation unit” in claims 1, 4, and 7 -- “air flow rate calculation unit 202” (see Para 26; Figs. 2 and 4);
“a turbine inlet temperature calculation unit” in claims 1, 5, and 6 -- “turbine inlet temperature calculation unit 203” (see Para 26; Figs. 2 and 4);
“a fuel distribution ratio calculation unit” in claims 1 and 2 -- “fuel distribution ratio calculation unit 205” (see Para 26; Figs. 2 and 4);
“correction unit” in claims 2 and 3 -- “correction unit 204” (see Para 26; Figs. 2 and 4);
“casing temperature calculation unit” in claim 8 -- “casing air temperature calculation unit 207” (see Para 45; and Fig. 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a fuel flow rate calculation unit configured to calculate a flow rate per unit time of fuel fed to a gas turbine, based on a measurement value of the gas turbine”.  The specification is silent as to how the measurement value of the gas turbine is used to calculate the flow rate per unit time of fuel fed to the gas turbine, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had 
Claim 1 recites the limitation “an air flow rate calculation unit configured to calculate a flow rate per unit time of air fed to the gas turbine, based on a measurement value of the gas turbine”.  The specification is silent as to how the measurement value of the gas turbine is used to calculate the flow rate per unit time of air fed to the gas turbine, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 1 fails the written description requirement for this reason.
Claim 1 recites the limitation “a turbine inlet temperature calculation unit configured to calculate a turbine inlet temperature by inputting, in a physical model formula expressing a relationship of balance of thermal energy relating to a combustor of the gas turbine, the flow rate per unit time of the fuel, the flow rate per unit time of the air, a fuel temperature, and an air temperature at a casing of the gas turbine
Claim 1 recites the limitation “a fuel distribution ratio calculation unit configured to calculate a fuel distribution ratio for each of a plurality of fuel supply systems connected to the combustor, based on the turbine inlet temperature”.  The specification is silent as to how the turbine inlet temperature is used to calculate the fuel distribution ratio for each of a plurality of fuel supply systems, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 1 fails the written description requirement for this reason.
Claims 2-9 depend from claim 1 and inherit the 112 deficiencies of their parent claim.  
Claim 2 recites the limitation “the fuel distribution ratio calculation unit calculates the fuel distribution ratio, based on a turbine inlet temperature post correction by the correction unit”.  The specification is silent as to how the turbine inlet temperature post correction by the correction unit is used to calculate the fuel distribution ratio, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 2 fails the written description requirement for this reason.
Claim 3 
Claim 4 recites the limitation “the air flow rate calculation unit calculates the flow rate per unit time of the air, obtained by subtracting an extracted air flow rate per unit time”.  The specification is silent as to how the extracted air flow rate per unit time is used to calculate the flow rate per unit time of the air, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 4 fails the written description requirement for this reason.
Claim 5 recites the limitation “the turbine inlet temperature calculation unit inputs humidity of the air in the physical model formula, and calculates the turbine inlet temperature”.  The specification is silent as to how the humidity is used to calculate the turbine inlet temperature, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 5 fails the written description requirement for this reason.
Claim 6 recites the limitation “the turbine inlet temperature calculation unit calculates the turbine inlet temperature through use of a specific enthalpy changed in accordance with humidity of air”.  The specification is silent as to how the specific enthalpy is used to calculate the turbine inlet temperature, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled 
Claim 7 recites the limitation “the air flow rate calculation unit… calculates the flow rate per unit time of the air, obtained by subtracting the extracted air flow rate”.  The specification is silent as to how the extracted air flow rate per unit time is used to calculate the flow rate per unit time of the air, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 7 fails the written description requirement for this reason.
Claim 8 recites the limitation “a casing temperature calculation unit configured to calculate an air temperature at the casing, based on a measurement value of the gas turbine”.  The specification is silent as to how the measurement value of the gas turbine is used to calculate an air temperature at the casing, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 8 fails the written description requirement for this reason.
Claim 10 recites the limitation “calculating a flow rate per unit time of fuel fed to a gas turbine, based on a measurement value of the gas turbine”.  The specification is silent as to how the measurement value of the gas turbine is used to calculate the flow rate per unit time of fuel fed to the gas turbine, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the 
Claim 10 recites the limitation “calculating a flow rate per unit time of air fed to the gas turbine, based on a measurement value of the gas turbine”.  The specification is silent as to how the measurement value of the gas turbine is used to calculate the flow rate per unit time of air fed to the gas turbine, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 10 fails the written description requirement for this reason.
Claim 10 
Claim 10 recites the limitation “calculating a fuel distribution ratio for each of a plurality of fuel supply systems connected to the combustor, based on the turbine inlet temperature”.  The specification is silent as to how the turbine inlet temperature is used to calculate the fuel distribution ratio for each of a plurality of fuel supply systems, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 10 fails the written description requirement for this reason.
Claim 11 recites the limitation “calculating a flow rate per unit time of fuel fed to a gas turbine, based on a measurement value of the gas turbine”.  The specification is silent as to how the measurement value of the gas turbine is used to calculate the flow rate per unit time of fuel fed to the gas turbine, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 11 fails the written description requirement for this reason.
Claim 11 recites the limitation “calculating a flow rate per unit time of air fed to the gas turbine, based on a measurement value of the gas turbine”.  The specification is silent as to how the measurement value of the gas turbine is used to calculate the flow rate per unit time of air fed to the gas turbine, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled 
Claim 11 recites the limitation “calculating a turbine inlet temperature by inputting, in a physical model formula expressing a relationship of balance of thermal energy relating to a combustor of the gas turbine, the flow rate per unit time of the fuel, the flow rate per unit time of the air, a fuel temperature, and an air temperature at a casing of the gas turbine”.  The specification is silent as to how the flow rate per unit time of the fuel, the flow rate per unit time of the air, the fuel temperature, and the air temperature at the casing of the gas turbine are used to calculate the turbine inlet temperature, and fails to provide a tractable mathematical equation or relationship for the claimed variables.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 11 fails the written description requirement for this reason.
Claim 11 recites the limitation “calculating a fuel distribution ratio for each of a plurality of fuel supply systems connected to the combustor, based on the turbine inlet temperature”.  The specification is silent as to how the turbine inlet temperature is used to calculate the fuel distribution ratio for each of a plurality of fuel supply systems, and fails to provide a tractable mathematical equation or relationship for the claimed variable.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 11 fails the written description requirement for this reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2006/0005526) in view of Meisner et al. (U.S. 5,447,023).
Re claim 1:
Tanaka discloses a gas turbine control device (20, combustor controller - Para 29 (a type of gas turbine control device as described in para 29 - “combustor controller 20 which controls a fuel-air ratio and pilot ratio of the combustor 3” (see Para 34))), comprising: 
a fuel flow rate calculation unit (21, flow-rate measuring device - Para 30 (different than the claimed invention)) configured to calculate a flow rate per unit time of fuel (Gf, fuel flow rate - Para 36) fed to a gas turbine (Fig. 1 (a type of gas turbine as described in Para 22))(Para 32 - “the flow rate Gf of entire fuel being supplied to the combustor 3 is measured by a flow-rate measuring device 21”); 
an air flow rate calculation unit (14, air flow rate operating section - Para 34 (a type of air flow rate calculation unit as described in Para 34 - “an air flow rate operating section 14 which determines a flow rate G3 of air flowing into the combustor 3 based on a differential pressure Pd and an opening k of a combustor bypass valve 8”)) configured to calculate a flow rate per unit time of air fed to the gas turbine (G3, flow rate of air flowing into the combustor - Para 34 (a type of flow rate per unit time of air fed to the gas turbine because flow rate G3 of air flowing into the combustor is shown in Fig. 1 as an airflow originating from compressor 1 and therefore is a type of rate of airflow through the compressor and consistent with the instant invention (see Para 31 of instant Specification)))(Para 34 - “an air flow rate operating section 14 which determines a flow rate G3 of air flowing into the combustor 3 based on a differential pressure Pd and an opening k of a combustor bypass valve 8”), based on a measurement value of the gas turbine (Para 34 - “an air flow rate operating section 14 which determines a flow rate G3 of air flowing into the combustor 3 based on a differential pressure Pd and an opening k of a combustor bypass valve 8” (differential pressure Pd is a type of measurement value of the gas turbine as shown in Fig. 1 and as described in Para 30)); 
a turbine inlet temperature calculation unit (15, turbine inlet temperature operating section - Para 36 (a type of turbine inlet temperature calculation unit as described in Para 36 - “In the turbine inlet temperature operating Section 15, a turbine inlet temperature T4 is determined based on a transfer function expressed by a formula (2)”)) configured to calculate a turbine inlet temperature (T4, turbine inlet temperature - Para 36)(Para 36 - “In the turbine inlet temperature operating section 15, a turbine inlet temperature T4 is determined based on a transfer function expressed by a formula (2)”) by inputting, in a physical model formula (Para 36 - “transfer function expressed by a formula (2) which is obtained from a formula (1)”) expressing a relationship of balance of thermal energy relating to a combustor (3, combustor - Para 29) of the gas turbine (see formula (1) and formula (2) and Paras 37-38), the flow rate per unit time of the fuel (Gf), the flow rate per unit time of the air (G3), a fuel temperature (Tf, fuel temperature - Para 36), and an air temperature at a casing (see Fig. 1 - a type of casing is shown at element 1) of the gas turbine (T3, temperature of compressed air being discharged from the compressor 1 - Para 30 (see Fig. 1 where T3 is shown as a type of temperature at casing of element 1 as T3 measures the temperature of “compressed air being discharged from the compressor 1” per Para 30)); and 
a fuel distribution ratio calculation unit (12, multiplication section; 13, subtraction section; 16, pilot ratio operating section - Para 34 (person having ordinary skill in the art would recognize elements 12, 13, and 16 collectively as a type of fuel distribution ratio 
Tanaka fails to disclose a fuel flow rate calculation unit configured to calculate a flow rate per unit time of fuel fed to a gas turbine, based on a measurement value of the gas turbine.
Meisner teaches a fuel flow rate calculation unit (42, means to synthesize the rate of fuel flow of the gas turbine engine - Col. 3, Lines 4-5) configured to calculate a flow rate per unit time of fuel (Wf, estimated fuel flow for the gas turbine engine - Col. 3, Line 12) fed to a gas turbine (12, gas turbine engine - Col. 2, Line 38), based on a measurement value of the gas turbine (Col. 3, Lines 5-12 (see also Col. 3, Lines 15-48)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fuel flow rate calculation unit of Meisner as the fuel flow rate calculation unit in the system of Tanaka for the advantage of being able to determine the fuel flow rate using conventional sensors of the type typically used in a gas turbine engine (Meisner; Col. 3, Lines 5-10) as well as 
Re claim 4:
Tanaka discloses wherein the air flow rate calculation unit (14) calculates the flow rate per unit time of the air (G3)(Para 34 - “an air flow rate operating section 14 which determines a flow rate G3 of air flowing into the combustor 3 based on a differential pressure Pd and an opening k of a combustor bypass valve 8”), obtained by subtracting an extracted air flow rate per unit time (see Fig. 1 and Para 34 - the “flow rate G3 of air flowing into the combustor 3” referenced in Para 34 is shown in Fig. 1 having been obtained by controlling flow through element 8 (which is a type of subtracting an extracted air flow rate per unit time) as described in Para 4 - “…supplies the signal to a combustor bypass valve 8, so as to control an amount of air being supplied to a combustor 3…”).
Re claim 9:
Tanaka discloses wherein the physical model formula (Para 36 - “transfer function expressed by a formula (2) which is obtained from a formula (1)”) includes an abnormality physical model formula (see Para 36 and formula (2) - formula(2) is shown as a type of abnormality physical model formula consistent with the instant invention as it includes inputs of flow rate per unit time of the fuel (Gf), the flow rate per unit time of the air (G3), the fuel temperature (Tf), and the air temperature at the casing of the gas turbine (T3) for determining the turbine inlet temperature (T4) which is consistent with the instant invention (see Paras 33-34 and formula (3) in the instant Specification)).
Re claim 10:

with a gas turbine control device (20, combustor controller - Para 29 (a type of gas turbine control device as described in para 29 - “combustor controller 20 which controls a fuel-air ratio and pilot ratio of the combustor 3” (see Para 34))), 
calculating a flow rate per unit time of fuel (Gf, fuel flow rate - Para 36) fed to a gas turbine (Fig. 1 (a type of gas turbine as described in Para 22))(Para 32 - “the flow rate Gf of entire fuel being supplied to the combustor 3 is measured by a flow-rate measuring device 21” (different than claimed invention)); 
calculating a flow rate per unit time of air fed to the gas turbine (G3, flow rate of air flowing into the combustor - Para 34 (a type of flow rate per unit time of air fed to the gas turbine because flow rate G3 of air flowing into the combustor is shown in Fig. 1 as an airflow originating from compressor 1 and therefore is a type of rate of airflow through the compressor and consistent with the instant invention (see Para 31 of instant Specification)))(Para 34 - “an air flow rate operating section 14 which determines a flow rate G3 of air flowing into the combustor 3 based on a differential pressure Pd and an opening k of a combustor bypass valve 8”), based on a measurement value of the gas turbine (Para 34 - “an air flow rate operating section 14 which determines a flow rate G3 of air flowing into the combustor 3 based on a differential pressure Pd and an opening k of a combustor bypass valve 8” (differential pressure Pd is a type of measurement value of the gas turbine as shown in Fig. 1 and as described in Para 30));  
3calculating a turbine inlet temperature (T4, turbine inlet temperature - Para 36)(Para 36 - “In the turbine inlet temperature operating section 15, a turbine inlet temperature T4 is determined based on a transfer function expressed by a formula (2)”) 
calculating a fuel distribution ratio (Para 40 - “pilot ratio” and “main fuel control signal” (main fuel control signal is a type of fuel distribution ratio as described in Para 40 - “main fuel control signal which is equivalent to (1-P)xCSO”)) for each of a plurality of fuel supply systems (6, main fuel control valve - Para 40 and 7, pilot fuel control valve - Para 40) connected to the combustor (3)(see Fig. 1 and Para 40), based on the turbine inlet temperature (see Fig. 1 and Para 39 - “Value of turbine inlet temperature T4 … is supplied to a pilot ratio operating section 16…Then, in the pilot ratio operating Section 16, a pilot ratio is determined on the basis of FIG. 2 and supplied to a multiplication Section 12...”).
Tanaka fails to disclose calculating a flow rate per unit time of fuel fed to a gas turbine, based on a measurement value of the gas turbine.
Meisner teaches calculating a flow rate per unit time of fuel (Wf, estimated fuel flow for the gas turbine engine - Col. 3, Line 12) fed to a gas turbine (12, gas turbine 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fuel flow rate calculation of Meisner as the fuel flow rate calculation in the system of Tanaka for the advantage of being able to determine the fuel flow rate using conventional sensors of the type typically used in a gas turbine engine (Meisner; Col. 3, Lines 5-10) as well as for the advantage of being able to determine the fuel flow rate without using a flow meter which can be prone to clogging.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2006/0005526) in view of Meisner et al. (U.S. 5,447,023), as applied to claim 1 above, and further in view of Windish et al. (U.S. 5,379,584).
Re claim 8:
Tanaka fails to disclose a casing temperature calculation unit configured to calculate an air temperature at the casing, based on a measurement value of the gas turbine.
Windish teaches a casing temperature calculation unit (30, block - Col. 4, Line 17 (a type of casing temperature calculation unit as described in Col. 4, Lines 17-40)) configured to calculate an air temperature (T3, compressor discharge temperature - Col. 4, Lines 17-18 (see Fig. 1 ad Col. 3, Line 25 - “compressor discharge gas temperature T3” is a type of temperature at the casing of element “HPC”)) at a casing (see Fig. 1 - person having ordinary skill in the art would recognize a type of casing is shown at element “HPC”), based on a measurement value (P3, compressor discharge pressure - a gas turbine engine”)(see Figs. 1 and 6 and Col. 4, Lines 17-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the casing temperature calculation unit of Windish and necessary components (compressor discharge gas pressure sensor) to calculate the air temperature at the casing T3 of Tanaka, for the advantage of being able to determine the temperature at the casing in Tanaka without using a temperature sensor which is prone to inaccurate readings during transient periods as temperature sensors are slow to respond to rapidly changing temperatures.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2006/0005526) in view of Meisner et al. (U.S. 5,447,023), and further in view of Chen et al. (U.S. 2014/0260293).
Re claim 11:
Tanaka discloses causing a computer (20, combustor controller - Para 35 (a type of computer as described in Para 34)) to implement 
calculating a flow rate per unit time of fuel (Gf, fuel flow rate - Para 36) fed to a gas turbine (Fig. 1 (a type of gas turbine as described in Para 22))(Para 32 - “the flow rate Gf of entire fuel being supplied to the combustor 3 is measured by a flow-rate measuring device 21” (different than claimed invention)); 
calculating a flow rate per unit time of air fed to the gas turbine (G3, flow rate of air flowing into the combustor - Para 34 (a type of flow rate per unit time of air fed to the gas turbine because flow rate G3 of air flowing into the combustor is shown in Fig. 1 as determines a flow rate G3 of air flowing into the combustor 3 based on a differential pressure Pd and an opening k of a combustor bypass valve 8”), based on a measurement value of the gas turbine (Para 34 - “an air flow rate operating section 14 which determines a flow rate G3 of air flowing into the combustor 3 based on a differential pressure Pd and an opening k of a combustor bypass valve 8” (differential pressure Pd is a type of measurement value of the gas turbine as shown in Fig. 1 and as described in Para 30));  
3calculating a turbine inlet temperature (T4, turbine inlet temperature - Para 36)(Para 36 - “In the turbine inlet temperature operating section 15, a turbine inlet temperature T4 is determined based on a transfer function expressed by a formula (2)”) by inputting, in a physical model formula (Para 36 - “transfer function expressed by a formula (2) which is obtained from a formula (1)”) expressing a relationship of balance of thermal energy relating to a combustor (3, combustor - Para 29) of the gas turbine (see formula (1) and formula (2) and Paras 37-38), the flow rate per unit time of the fuel (Gf), the flow rate per unit time of the air (G3), a fuel temperature (Tf, fuel temperature - Para 36), and an air temperature at a casing (see Fig. 1 - a type of casing is shown at element 1) of the gas turbine (T3, temperature of compressed air being discharged from the compressor 1 - Para 30 (see Fig. 1 where T3 is shown as a type of temperature at casing of element 1 as T3 measures the temperature of “compressed air being discharged from the compressor 1” per Para 30)); and 

Tanaka fails to disclose calculating a flow rate per unit time of fuel fed to a gas turbine, based on a measurement value of the gas turbine.
Meisner teaches calculating a flow rate per unit time of fuel (Wf, estimated fuel flow for the gas turbine engine - Col. 3, Line 12) fed to a gas turbine (12, gas turbine engine - Col. 2, Line 38), based on a measurement value of the gas turbine (Col. 3, Lines 5-12 (see also Col. 3, Lines 15-48)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fuel flow rate calculation of Meisner as the fuel flow rate calculation in the system of Tanaka for the advantage of being able to determine the fuel flow rate using conventional sensors of the type typically used in a gas turbine engine (Meisner; Col. 3, Lines 5-10) as well as for the advantage of being able to determine the fuel flow rate without using a flow meter which can be prone to clogging.

Chen teaches a non-transitory computer-readable storage medium (Para 21 - tangible non-transitory computer-readable medium”) having stored therein a program (Para 21 - “programs stored in tangible non-transitory computer-readable medium”) causing a computer (18, controller - Para 21 (a type of computer as described in Para 21 - “the controller 18 may include a processor”)) to implement a process (Para 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the computer of Tanaka after the computer of Chen (thereby including the non-transitory computer-readable storage medium of Chen in the system of Tanka to store a program to implement the process of Tanaka on the computer of Tanaka (as taught by Chen)) for the advantage of being able to easily modify and update the process of the system without changing hardware of the system.
Allowable Subject Matter
Claims 2-3, and 5-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-3, and 5-7 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a correction unit configured to correct the turbine inlet temperature, based on a ratio of an exhaust gas temperature at the gas turbine and an exhaust gas temperature at the gas turbine calculated from the turbine inlet temperature” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 2-3.
Additionally, the prior art of record does not teach “wherein the turbine inlet temperature calculation unit inputs humidity of the air in the physical model formula” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 5.
Additionally, the prior art of record does not teach “wherein the turbine inlet temperature calculation unit calculates the turbine inlet temperature through use of a specific enthalpy changed in accordance with humidity of air” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 6.
Additionally, the prior art of record does not teach “wherein the air flow rate calculation unit calculates an extracted air flow rate per unit time in accordance with an elapsed time after activation of the gas turbine” as within the context of the claimed invention as disclosed and within the context of the other claimed limitations present in claim 7.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/10/21